Title: Abigail Adams to Thomas Jefferson, 6 June 1785
From: Adams, Abigail
To: Jefferson, Thomas


      
       Dear Sir
       London Bath Hotel Westminster June 6. 1785
      
      Mr. Adams has already written you that we arrived in London upon the 27 of May. We journey’d slowly and sometimes silently. I think I have somewhere met with the observation that nobody ever leaves Paris but with a degree of tristeness. I own I was loth to leave my Garden because I did not expect to find its place supplied. I was still more Loth on account of the increasing pleasure, and intimacy which a longer acquaintance with a respected Friend promised, to leave behind me the only person with whom my Companion could associate; with perfect freedom, and unreserve: and whose place he had no reason to expect supplied in the Land to which he is destinied.
      
      At leaving Auteuil our domesticks surrounded our Carriage and in tears took leave of us, which gave us that painfull kind of pleasure, which arises from a consciousness, that the good will of our dependants is not misplaced.
      My little Bird I was obliged, after taking it into the Carriage to resign to my Parissian Chamber Maid, or the poor thing would have flutterd itself to death. I mourn’d its loss, but its place was happily supplied by a present of two others which were given me on Board the Dover pacquet, by a young Gentleman whom we had received on Board with us, and who being excessively sick I admitted into the Cabin, in gratitude for which he insisted upon my accepting a pair of his Birds. As they had been used to travelling, I brought them here in safety, for which they hourly repay me by their melodious Notes. When we arrived we went to our old Lodgings at the Adelphia, but could not be received as it was full, and almost every other hotel in the city. From thence we came to the Bath hotel where we at present are, and where Mr. Storer had partly engaged Lodgings for us, tho he thought we should have objections upon account of the Noise, and the Constant assemblage of Carriages round it, but it was no time for choice, as the sitting of parliament, the Birth Day of the King, and the celebration of Handles Musick had drawn together such a Number of people as allready to increase the price of Lodgings near double. We did not however hesitate at keeping them tho the four rooms which we occupy costs a third more than our House and Garden Stables &c. did at Auteuil. I had lived so quietly in that Calm retreat, that the Noise and bustle of this proud city almost turnd my Brain for the first two or three Days. The figure which this city makes in respect to Equipages is vastly superiour to Paris, and gives one the Idea of superiour wealth and grandeur. I have seen few carriages in Paris and no horses superiour to what are used here for Hackneys. My time has been much taken up since my arrival in looking out for a House. I could find many which would suit in all respects but the price, but none realy fit to occupy under 240 £. 250, besides the taxes, which are serious matters here. At last I found one in Grovenor Square which we have engaged.
      Mr. Adams has written you an account of his reception at Court, which has been as gracious and as agreeable as the reception given to the Ministers of any other foreign powers. Tomorrow he is to be presented to the Queen.
      Mr. Smith appears to be a Modest worthy Man, if I may judge from so short an acquaintance. I think we shall have much pleasure in our connection with him. All the Foreign Ministers and the Secrataries of Embassies have made their visits here, as well as some English Earls and Lords. Nothing as yet has discoverd any acrimony. Whilst the Coals are coverd the blaize will not burst, but the first wind which blows them into action will I expect envelop all in flames. If the actors pass the ordeal without being burnt they may be considerd in future of the Asbestos kind. Whilst I am writing the papers of this day are handed me. From the publick Advertiser I extract the following. “Yesterday morning a Messenger was sent from Mr. Pitt to Mr. Adams the American plenipotentiary with notice to suspend for the present their intended interview.” (absolutely false.) From the same paper.
      “An Ambassador from America! Good heavens what a sound! The Gazette surely never announced anything so extraordinary before, nor once on a day so little expected. This will be such a phenomenon in the Corps Diplomatique that tis hard to say which can excite indignation most, the insolence of those who appoint the Character, or the meanness of those who receive it. Such a thing could never have happened in any former Administration, not even that of Lord North. It was reserved like some other Humiliating circumstances to take place
      
       Sub love, sed love nondum
       Barbato—”
      
      From the morning post and daily advertiser it is said that “Mr. Adams the Minister plenipotentiary from America is extremly desirious of visiting Lord North whom he Regards as one of the best Friends the Americans ever had.” Thus you see sir the begining Squibs.
      I went last week to hear the Musick in Westminster Abbey. The Messiah was performd, it was Sublime beyond description. I most sincerely wisht for your presence as your favorite passion would have received the highest gratification. I should have sometimes fancied myself amongst a higher order of Beings; if it had not been for a very troublesome female, who was unfortunately seated behind me; and whose volubility not all the powers of Musick could still.
      I thank you sir for the information respecting my son from whom we received Letters. He desires to be remembered to you to Col. Humphries and to Mr. Williamos. My Daughter also joins in the same request. We present our Love to Miss Jefferson and compliments to Mr. Short. I suppose Madam de la Fayettee is gone from Paris. If she is not be so good sir as to present my Respects to her. I design writing her very soon. I have to apoligize for thus freely scribling to you. I will not deny that there may be a little vanity in the hope of being honourd with a line from you. Having heard you upon some occasions express a desire to hear from your Friends, even the Minutia respecting their Situation, I have ventured to class myself in that number, and to Subscribe myself, Sir Your Friend and Humble Servant
      
       A Adams
      
     